Exhibit 10.1

 

DESCRIPTION OF COMPENSATION PAYABLE TO NON-EMPLOYEE DIRECTORS

 

On June 24, 2005, the Compensation and Management Development Committee of
American Greetings Corporation (“American Greetings”) approved the following
compensation to each non-employee director of the Board of Directors with
respect to his or her service on the Board, which arrangements will be effective
as of June 1, 2005:

 

  •   An annual retainer fee of $35,000;

 

  •   $1,500 for each Board or Committee meeting attended, with the members of
the Audit Committee to receive an additional $500 (for a total of $2,000) for
attending each Audit Committee meeting;

 

  •   75% of the applicable meeting fee for each telephonic meeting attended;

 

  •   Options to purchase 6,000 Class A common shares per fiscal year;

 

  •   The respective Chairs of the Nominating and Governance and Compensation
and Management Development Committees are paid an annual retainer fee of $7,000,
and the Chair of the Audit Committee is paid an annual retainer fee of $10,000;
and

 

  •   Reimbursement of expenses related to attending Board and Committee
meetings.

 

Pursuant to the American Greetings Corporation 1995 Director Stock Plan,
non-employee directors may make an election prior to the beginning of each
fiscal year to receive American Greetings’ Class A and/or Class B common shares
in lieu of all or a portion of the fees due to such Director as compensation for
serving on the Board of Directors. For purposes of determining the number of
shares to be issued in lieu of such fees, the shares are valued based on the
closing price of the American Greetings Class A common shares on the last
trading day of the calendar quarter prior to the payment of such fees.